FILED

November 14.2017

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time: 3:24PM

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE

Debbie Rule, ) Docket No. 2016-06-1889
Employee, )

V. )

navillealth, ) State File No. 52579-2016
Employer, )

And )

XL Specialty Insurance, ) Judge Kenneth M. Switzer
Carrier.

 

COMPENSATION HEARING ORDER DENYING BENEFITS

 

This case came before the undersigned Workers’ Compensation Judge on
November 7 for a compensation hearing. The central legal issue is the compensability of
Ms. Rule’s claim for an injury, which occurred when she fell while visiting a doctor’s
office. The Court finds Ms. Rule failed to satisfy her burden to show that the injury arose
primarily out of and in the course and scope of her employment and denies her claim.

History of Claim

Ms. Rule began working for naviHealth in 2015 as a health service coordinator.
She testified that despite health problems unrelated to work, she was one of the two
highest producers within her team.

On May 16, 2016, Ms. Rule experienced an allergic reaction after her supervisor
operated a fragrance burner to ward off an unpleasant odor.’ She asked her supervisor to
turn it off. She refused but suggested that Ms. Rule work in an office where she could
not smell the fragrance. Ms. Rule agreed and felt better working in that area for several
hours. The supervisor informed her she turned it off and Ms. Rule could return to her

 

'Ms. Rule characterized her relationship with her supervisor as “a rough road” and “up and down.” She
testified at length about disagreements between them. However, the Court does not find this testimony
helpful toward determining the compensability of Mr. Rule’s claim and therefore declines to consider it or
recount it in this Order.
desk. Upon her return, Ms. Rule immediately felt like she could not breathe. She went to
lunch and “felt funny,” warm and flushed. After she returned to work, she felt worse and
immediately could not breathe again, so Ms. Rule left work after e-mailing her
supervisor. Ms. Rule drove from Brentwood to an urgent care clinic in Mt. Juliet.

Ms. Rule saw physician assistant Blake Carden. She provided a history of “an
allergic reaction from some smell! in the office.” Mr. Carden diagnosed shortness of
breath and flushing and recommended Ms. Rule take Benadryl if her symptoms returned.
He noted Ms. Rule experienced no dizziness, headaches or shortness of breath “when
walking.” Ms. Rule testified that she remembered telling him before she left the exam
room that she felt better but she still felt “a little dizzy.”

Ms. Rule left the examination room and walked down a hallway when she fell.
Specifically, she said, “As I turned, I felt my foot do something. And then, the next thing
I knew—because I was walking pretty fast—I was walking pretty fast—and the next
thing I knew, I was flying through the air. Literally.” Ms. Rule slammed her head on a
door frame and landed on her right knee.

Several clinic employees came to her assistance. Ashley Jeffries, the clinic’s
assistant office manager, testified that she did not witness Ms. Rule’s fall but overheard a
“screech” from a shoe skid and then a “plop.” She documented the fall on the same day
in an incident report, writing, “Pt. shoe caused her to trip while walking out clinic door to
lobby.” Ms. Jeffries also wrote, “She stated that she was going to return her shoes to
Belk; that she had tripped when wearing them several times. She even tripped at Belk 1
month after purchasing them.” Ms. Rule did not recall the details of the post-fall
conversation with Ms. Jeffries. She acknowledged the previous fall at Belk wearing the
same shoes and that Ms. Jeffries had no personal knowledge about where she bought her
shoes. Ms. Rule further conceded that a few weeks after the fall, she started wondering if
the shoes were responsible for her fall, so she returned them.

Ms. Rule returned to see Mr. Carden the next day. He excused her from work for
May 17-19. Ms. Rule intended to report to work the following Monday, but that morning
she still felt severe pain from the fall and stress from her disagreements with her
supervisor, so she resigned.

naviHealth denied Ms. Rule’s claim. Afterward, she sought unauthorized care
from Dr, Christopher Cook, who ultimately performed an arthroscopy on her knee.” He
related the injury to work, noting, “Pt describes a fall onto knee resulting from dizziness
d/t workplace fumes.” Dr. Cook testified that if her history was incorrect in any way, it
would “have an impact” on his causation and impairment opinions. He assigned a one-

Ms. Rule testified she suffered headaches and memory loss as a result of the fall. She saw a neurologist
about her head injury but did not file a C-32. The Court considers that clatm withdrawn,

2
percent impairment rating to the body as a whole. Dr. Cook testified that he would have
returned her to full-duty work four weeks after surgery, despite a different notation on a
C-32 form.

Ms. Rule still experiences pain in her knee. She contended that, but for her
supervisor’s decision to continue operating the fragrance burner, she would not have
suffered the allergic reaction and ultimately the fall at the clinic. She relied on her
testimony and Dr. Cook’s opinion on causation contained in the C-32.

naviHeath raised three arguments to rebut Ms. Rule’s position on causation. First,
Dr. Cook testified that he reached his conclusion based on her representation that the
mechanism of injury was a fall and that if her history were incorrect, it would affect his
opinion regarding causation and impairment. Second, naviHealth observed that Mr.
Carden testified that before the fall, Ms. Rule “[rJeported no dizziness at the time of the
exam,” and, “she was healthy and not struggling with balance at that time.” It asserted
that she and Mr. Carden gave contrary testimony about whether she experienced
dizziness as she left the exam room. naviHealth acknowledged that Mr. Carden cannot
legally give an opinion on causation but argued that as a medical professional, he is in a
sound position to know when a patient experiences dizziness. Third, naviHealth argued
that Ms. Rule’s fall was idiopathic and she tripped due to her ill-fitting shoes.”

Findings of Fact and Conclusions of Law

Ms. Rule has the burden of proof on all essential elements of her claim. Scott v.
Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18,
2015). She must establish by a preponderance of the evidence that she is entitled to the
requested benefits. Willis v. All Staff; 2015 TN Wrk. Comp. App. Bd. LEXIS 42, at *18
(Nov. 9, 2015); see also Tenn. Code Ann. § 50-6-239(c)(6) (2017) (“{T]he employee
shall bear the burden of proving cach and every element of the claim by a preponderance
of the evidence.”). This burden begins with proof that she suffered a compensable

injury.

An “injury” means one by accident arising primarily out of and in the course and
scope of employment. The employee must be shown by a preponderance of the evidence
that the employment contributed more than fifty percent in causing the injury,
considering all causes. Tenn. Code Ann. § 50-6-102(14). In contrast, an idiopathic
injury is one that has an unexplained origin or cause and generally does not arise out of
the employment unless “some condition of the employment presents a peculiar or

3 In the alternative, naviHealth argued that, should the Court find the claim compensable, the weckly
compensation rate of $422.59 should be reduced due to Ms. Rule’s receipt of Social Security retirement
benefits in the weekly amount of $160.85, Ms. Rule conceded she drew these benefits while working for

naviHealth.

 
additional hazard.” McCaffrey v. Cardinal Logistics, 2015 TN Wrk. Comp. App. Bd.
LEXIS 50, at *9 (Dec. 10, 2015).

Here, Ms. Rule testified that she became ill after smelling the fragrance burner.
However, she acknowledged telling Mr. Carden she felt “much better” after the
examination. She maintained that she still felt dizzy at that point; Mr. Carden’s notes and
testimony dispute her contention. NaviHealth persuasively argued that Mr. Carden, as a
medical professional, is in a strong position to discern whether a patient experienced
dizziness.

Further, Ms. Rule testified that she could not recall discussing her shoes with Ms.
Jeffries. Her inability to recall the details of the discussion about her shoes with Ms.
Jeffries does not mean the conversation did not occur. Ms. Rule acknowledged that Ms.
Jeffries could not have known where she purchased her shoes if she had not told her. The
Court observed Ms. Jeffries’ demeanor and finds her testimony credible. Ms. Rule is also
credible. However, the incident report supports Ms. Jeffries’ testimony that the
conversation about Ms. Rule’s shoes took place.

Finally, while Dr. Cook found the accident work-related, he tempered that
conclusion with the caveat that he based it solely on the history Ms. Rule offered. The
Court gives due consideration to Ms. Rule’s testimony and arguments, and finds her
sincere in her belief that her supervisor’s decision to operate the fragrance burner
ultimately caused her accident. However, after weighing all the evidence, the Court
cannot find that Ms. Rule satisfied her burden to show by a preponderance of the
evidence that her allergic reaction to the fragrance burner action was more than fifty
percent responsible for her fall that resulted in her knee injury, considering all causes.

IT IS, THEREFORE, ORDERED that Ms. Rule’s claim is DENIED on the
grounds of compensability. The filing fee for this case is taxed to naviHealth or its
carrier under Rule 0800-02-21-.07 (2016) of the Tennessee Compilation Rules and
Regulations, to be paid within five business days of entry of this order. If no appeal is
taken, the order shall become final after thirty days.

Alternative Findings of Fact

Solely in the event that an appellate body finds error in the compensability
holding, the Court makes the following findings of fact for the purpose of judicial
economy. See Cunningham v. Shelton Sec. Serv., 46 8.W.3d 131, 137-138 (Tenn. 2001).
(Trial courts should “hear the entire case and make appropriate findings of fact, and
alternative findings when necessary, for appellate review.”) Ms. Rule is entitled to four
weeks of past temporary total disability benefits in accordance with Dr. Cook’s
testimony, or $1,368.68. The Court further finds Ms. Rule suffered a permanent
impairment of one percent to the body as a whole, which entitles her to $1,539.77 in
permanent partial disability benefits. Ms. Rule did not request, nor did she introduce any
proof, of her past medical expenses, and the Court considers them waived.

ENTERED this the 14th day of November, 2017.

Ye ee |
A eabdl

R
Court of Workers’ Compensation (tain

 
 
      

APPENDIX

Evidence?

Deposition of Blake Carden, P.A.

Deposition of Dr. Christopher Cook

First Report of Injury (handwritten)

First Report of Injury (electronic)

Letter from carrier to Ms. Rule; denial

Notice of Denial

Wage statement and supporting documentation

Dr, Zhou records

Letter from Vcs Group LLC to Ms. Rule (identification only)
10. Injury Incident Report Form

11. Letter from Ms. Jeffries to Ms. Rule (identification only)
12. Emails between Ms, Rule and mediator (identification only)

WRN AA RWS

Technical Record
1. Petition for Benefit Determination
2. Employee’s Pre-Mediation Statement
3. Employer’s Pre-Mediation Statement

 

* naviHealth’s counsel represented to the Court that Ms. Rule testified in her deposition to receiving
$697.00 monthly from Social Security, so that annually she received $8,64.00, or weekly she received
$160.85. The Workers’ Compensation Law allows an employer credit in the amount of fifiy percent of
the benefit. Tenn. Code Ann. § 50-6-207(4)(A)(i). In this case, the credit is $80.42, which reduces Ms.
Rule’s weekly compensation rate to $342.17.

° The Court did not admit into evidence exhibits 5, 7 and 8 to Dr. Cook’s deposition, During closing
arguments and after the close of proof, Ms. Rule referenced documents she filed in response to
naviHealth’s summary judgment motion. The Court did not consider these documents.

5
Employee’s Response

Dispute Certification Notice

Request for Initial Hearing

Order Setting Compensation Hearing
Employee’s Pre-Hearing Statement
Employer’s Pre-Hearing Statement
10. Employer’s Exhibits/Witnesses
11.Employer’s Brief

CON DUR

CERTIFICATE OF SERVICE

I certify that a copy of the Compensation Hearing Order was sent to the following
recipients by these methods of service on this the 14th day of November, 2017.

 

 

 

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Debbic Rule, x X =| Ddr431333@outlook.com; 314
Employee Pennsylvania Ave., Lebanon,
— | TN, 37087
Jeffrey Foster, x ifoster(@morganakins.com
Employer’s Attorney | jtallent@morganakins.com

 

 

 

 

 

we.courtclerk@tn. gov